                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


EMILE HERWEAUX and CHITA
ALIPERIO,

           Plaintiffs,

           V.
                                                        Civ. No. 18-13 148 (1CM) (MAH)
DURMN & DURKIN LLC, M. MURPHY
DURKIN, individually and as an                                     OPINION
agent of Durkin & Durkin LLC, and
KEARNY BANK, f/k/a KEARNY
FEDERAL SAVINGS BANK

            Defendants.


KEVIN MCNULTY, U.S.D.J.:
            Pro se plaintiffs Emile Heriveaux and Chita Aliperio sued several entities
in connection with a foreclosure proceeding on their property. Plaintiffs allege
that while carrying out the foreclosure Defendants violated several state and
federal laws, including the federal Fair Debt Collection Practices Act (“FDCPA”).
Defendants, with leave of the Magistrate Judge assigned to the case, move for
summary judgment. (DE 24).1 For the following reasons, the motion is
GRANTED.
    I.      BACKGROUND2
         A. The Parties
           Plaintiffs Emile Heriveawc and Chita Aliperio, husband and wife, own the
property that is the subject of this dispute. (DE 1 at 5—7). Defendant Kearny


           “DE     “   refers to the docket entry number in this case.
2      The events described in this opinion are drawn from the statement of
undisputed material facts that Defendants submitted pursuant to L. Civ. R. 56.1, (DE
24-1). Plaintiffs have neither addressed nor rebutted Defendants’ characterization of
the facts, but Defendants have provided primary sources that adequately support the
allegations in their motion papers. (See DE 24-3).
Bank, formerly known as Kearny Federal Savings Bank,3 held the note and
mortgage on Plaintiffs’ property and initiated foreclosure proceedings after
Plaintiffs defaulted. (DE 1 at 12 & 2 1—23). Kearny hired defendant law firm
Durkin & Durkin LLC and its managing member, M. Murphy Durkin, to carry
out the foreclosure.4 (DE 1 at 9—11 & 21—23).
    B. The Note and Mortgage
      On March 12, 2007, Aliperio took out a $650,000 refinance loan from
Fairmont Funding Ltd. That loan was evidenced by a promissory note. To
secure payment on the note, Aliperio and Heriveawc executed a mortgage on
their property to Fairmont’s nominee, Mortgage Electronic Registration System,
Inc. (“MERS”). The mortgaged property is located at 259 Forest Avenue in
Paramus, New Jersey. The parties recorded the mortgage on March 22, 2007 in
the Bergen County Clerk’s office, on page 722 of book 16639.
      The note obligated Aliperio to make monthly payments of $4,108.44 on
the first of each month, beginning in May 2007. The unpaid principal initially
incurred a rate of interest of 6.5% annually. The note called for any unpaid
amounts to be due in full on April 1, 2037. The note provided a late charge of
5% for any payment not received within fifteen days of the due date. It also
provided that if the borrowers defaulted by failing to pay a monthly payment in
full, the lender could require full payment the remaining principal balance.
      The note also provided that the lender could at any time transfer the note
and mortgage without notice to the borrower, and that the lender, or any
transferee of the note entitled to receive payments under the note, would be
deemed the noteholder.
      Over the next several years, the loan was serviced by an entity first
known as Countrywide Home Loans Servicing LP (“Countrywide”) and later as
BAC Home Loans Servicing LP (“BAC Servicing”). Then, as the result of a
merger, the servicer of the loan became Bank of America, N.A. (“BOA”).


      I will refer to this party as “Kearny.”
4     For clarity, I will refer to the firm as “Durldn” and the individuai as “Murphy.”

                                                2
   C. The Invalid Assignments
      It appears to be admitted that, several times over the next few years,
clerical errors caused the mortgage to be incorrectly assigned. These invalid
assignments form the basis of Plaintiffs’ lawsuit. After the errors were
discovered, the invalid assignments were cured.
      On July 25, 2007, MERS incorrectly assigned the mortgage to Kearny
(the “first invalid assignment”). The first invalid assignment was recorded on
October 30, 2009 in the Bergen County Clerk’s office, on page 914 of book 280.
At that time, no nominee relationship (with respect to the note and mortgage in
question) existed between Countrywide and MERS.
      On October 25, 2011, MERS assigned the mortgage to BOA, the
successor-by-merger to BAC Servicing—the entity formerly called Countrywide
(the “second invalid assignment”). The second invalid assignment was recorded
on November 28, 2011 in the Bergen County Clerk’s office, on page 2042 of
book 883. The second invalid assignment did not identify MERS as Fairmont’s
nominee.
      On February 28, 2013, BOA assigned the mortgage (the “third invalid
assignment”) to Kearny. The third invalid assignment was recorded on March
28, 2013 in the Bergen County Clerk’s office, on page 988 of book 1337.
   D. The Corrective Assignments
      On March 19, 2013, MERS cured the error through a corrective
assignment to BOA (“first valid assignment”). The first valid assignment was
recorded on April 12, 2013, in the Bergen County Clerk’s office, on page 1044
of book 1354.
       On July 19, 2013, BOA assigned the mortgage to Kearny (the “second
valid assignment”). The second valid assignment was recorded on August 13,
2013 in the Bergen County Clerk’s office, on page 2183 of book 1484.
      At all relevant times, Kearny had the original note in its possession.




                                         3
      E. The Default and Foreclosure
        On July 1, 2011, Plaintiffs defaulted by failing to make payments under
the   note   and   mortgage.     Since   the   default,         Plaintiffs   have      paid   neither    property




taxes   nor   insurance    premiums.          To   protect       its   interest   in   the   property,   Kearny




has    incurred    over   $120,000      in   costs    for   both.




        On    January     16,   2016,    pursuant       to      the    New Jersey      Fair   Foreclosure    Act,




Kearny    notified   Plaintiffs   of its     intent   to    foreclose     on   the     property.   On July    25,




2018, Kearny served a second notice of its intent to foreclose.
      F. Previous Litigation
        Heriveaux and Aliperio have for years contested Kearny’s rights under
the note and mortgage. Both federal and state courts have rejected their
arguments.
              1. State Foreclosure Proceedings3
         On March 14, 2014, Kearny Bank filed a foreclosure complaint in the
Chancery Division of the New Jersey Superior Court. On March 28, 2018, a
notice of Us pendens was recorded on the Forest Avenue property. Heriveawc
and Aliperio, appearing pro se, answered that the several mortgage
assignments were invalid. Heriveaux and Aliperio counterclaimed, alleging that
Kearny had used the invalid assignments to steal more than $250,000 from
them. Kearny moved to dismiss the counterclaims, and Heriveaux and Aliperio
moved for summary judgment.
         On July 21, 2014, the Hon. Peter E. Doyne, A.J.S.C., dismissed the
counterclaims with prejudice for failure to state a claim and denied Plaintiffs’
motion for summary judgment. On October 10, Judge Doyne denied the motion
for reconsideration.
         Discovery ensued, and Kearny moved for summary judgment. Heriveaux
and Aliperio again cross-moved for summary judgment. On December 22,
2014, Judge Doyne denied Plaintiffs’ cross-motion and granted Kearny’s



         (DE 24-4 at 33—54).

                                                            4
motion for summary judgment. Judge Doyne ordered that default be entered
against Heriveaux and Aliperio and remanded the case to the foreclosure unit
for final judgment.
      Judge Doyne noted that the note and mortgage had been invalidly
transferred several times but ruled that both had been validly transferred to
Kearny through corrective assignments and recordings. Because Kearny had
demonstrated a prima facie right to foreclose and because Heriveaux and
Aliperio had failed to contest the validity of the mortgage or create an issue
concerning Kearny’s right to foreclose, Judge Doyne determined that the
foreclosure proceeding was appropriate.
      After the case returned to the foreclosure unit, Kearny, despite the
favorable summary judgment decision, moved to voluntarily dismiss the action.
          2. The First Federal Court Litigation6
      On February 23, 2016, Heriveaux and Alipeño sued in federal court
under the caption Aliperic v. Bank of America, No. 16-1008 (D.N.J.). The
allegations in that lawsuit resembled the ones here but centered around a
RICO claim. I summarized those earlier allegations as follows.
      •   None of the defendants ever held legal or equitable title to
          Plaintiffs’ mortgage.

      •   Defendants engaged in several fraudulent assignments of the
          mortgage, giving rise to “unlawful transfer[sJ of $650,000.00
          interest in Plaintiffs’ immovable property.”

      •   Countrywide [] sold residential mortgage loans to residential
          mortgage backed securitization trusts without transferring the
          original promissory notes to the trusts. [BOA] profited to the
          tune of $2,125,500 when Plaintiffs loan defaulted.

      •   Kearny never properly held or owned the promissory note and
          lied about this in the State action by holding itself out as the
          proper owner. [BOA] also made misrepresentations to this effect




6     (DE 24-4 at 4—31).

                                         5
              in its [notices of intent to foreclose (NOIs)] and state court
              filings.

          •   Judge Doyne’s opinions in the State action contained legal
              errors and indicia of bias against Plaintiffs.

          •   The defendants committed robbery when they invalidly
              transferred Plaintiffs’ mortgage.

          •   The defendants committed mail fraud when they sent monthly
              loan statements requesting payment and NOIs to Plaintiffs, and
              collected a sum of $2,399,277.31 [an apparent reference to
              profits on Credit Default Swap (“CDS”) investment vehicles]
              using multiple copies of Plaintiffs’ mortgage.

          •   [BOA] unlawfully resumed sending monthly loan statements to
              Plaintiffs after the State action was dismissed and the us
              pendens discharged, including nine fraudulent and threatening
              statements from February 4, 2015, through October 16, 2015.

lAliperio v. Bank of America, No. 16-1008 (DE 25 at 5—6 (citations omitted))].
          On December 13, 2016, I dismissed the complaint without prejudice to
the filing of an amended complaint. Plaintiffs did not avail themselves of that
option, and immediately appealed the dismissal to the Third Circuit.
          On August 24, 2018—while the earlier appeal was pending—Heriveaux
and Aliperio filed this lawsuit. On February’ 26, 2019 the Third Circuit affirmed
my dismissal of the Bank of America litigation.7 (DE 24-4 at 56—62).
    II.   DISCUSSION
          Plaintiffs’ core theory appears to be that because the note and mortgage
were formerly improperly assigned, foreclosure cannot occur. Plaintiffs do not
allege that they have overpaid or that they were not credited for the payments
they made. They also do not allege that any entity besides Kearny ever tried to
institute foreclosure proceedings. Plaintiffs do not contest that they have
defaulted and have failed to insure the property or pay taxes on it.


7      While this motion was pending, Plaintiffs filed with the Federal Deposit
Insurance Corporation (FDIC) a complaint raising claims similar to those presented
in this lawsuit. (DE 30 at 5-10).

                                              6
   A. Standard of Review
      Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. I?. Civ. P. 56(a); see also Anderson v. Liberty Lobby, ma, 477 U.S. 242, 248
(1986); Kreschollek a S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
deciding a motion for summary judgment, a court must construe all facts and
inferences in light most favorable to the nonmoving party. See Boyle u. Cty. of
Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the
burden of establishing that no genuine issue of material fact remains. See
Celotex Corp. v. Catrett, 477 U.S. 317, 322—23 (1986). “[Wjith respect to an
issue on which the nonmoving party bears the burden of proof.                      .   .   the burden
on the moving party may be discharged by ‘showing’—that is, pointing out to
the district court—that there is an of evidence to support the nonmoving
party’s case.” Id. at 325.
      Once the moving party has met that threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co., Ltd. a Zenith Radio Corp., 475
U.S. 574, 586 (1986). The opposing party must present actual evidence that
creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
248; see also Fed. R. Civ. P. 56(c) (setting forth the types of evidence on which
a nonmoving party must rely to support its assertion that genuine issues of
material fact exist). “[U]nsupported allegations.   .   .     and pleadings are
insufficient to repel summary judgment.” Schoch         ii.   First Fid. Bancorp., g12
F.2d 654, 657 (3d Cir. 1990); see also Gleason a Nw. Mortg., Inc., 243 F.3d
130, 138 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of
material fact if it has provided sufficient evidence to allow a jury to find in its
favor at trial.”). If the nonmoving party has failed “to make a showing sufficient
to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial,         .   .   .   there can be ‘no



                                          7
genuine issue of material fact,’ since a complete failure of proof concerning an
essential element of the nonmoving party’s case necessarily renders all other
facts immaterial.” Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 n.5 (3d Cir.
1992) (quoting Celotex, 477 U.S. at 322—23).
      If a party fails to address the other party’s properly supported motion for
summary judgment, the court may consider “grant[ing] summary judgment if
the motion and supporting materials—including the facts considered
undisputed—show that the movant is entitled to it                  Fed. R. Civ. p. 56(e). A
failure to dispute a party’s statement of material facts, however, “is not alone a
sufficient basis for the entry of a summary judgment.” See Anchorage Assocs. v.
Virgin Islands Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990) (holding
that even where a local rule deeming unopposed motions to be conceded, the
court was still required to analyze the movant’s summary judgment motion
under the standard prescribed by Fed. R. Civ. p. 56(e)); see also Muskett v.
Certegy Check Sews., Inc., No. 08-3975, 2010 U.S. Dist. LEXIS 67320, 2010
WL 2710555 (D.N.J. July 6, 2010) (“In order to grant Defendant’s unopposed
motion for summary judgment, where, as here, ‘the moving party does not have
the burden of proof on the relevant issues,   .   .   .   the [Court] must determine that
the deficiencies in [Plaintiffs] evidence designated in or in connection with the
motion entitle the [Defendants] to judgment as a matter of law.” (quoting
Anchorage Assocs., 922 F.2d at 175)).
   B. Substantive Law
      Plaintiffs seek relief from Defendants on the following theories:
         •   Count One: Conspiracy to violate the Fair Debt Collection Practices
             Act (“FDCPA”), 15 U.S.C.   § 1692 etseq. (Kearny, Durkin, and
             Murphy);
         •   Count Two: Violation of the FDCPA, 15 U.S.C.            § 1692 et seq.
             (Durkin and Murphy);
         •   Count Three: Robbery, conversion, and unjust enrichment
             (Kearny); and


                                         8
         •   Count Four: Declaratory judgment that the mortgage is
             unenforceable (Kearny).
(DE 1). In opposing Defendants’ motion for summary judgment, Plaintiffs
propose three theories why Kearny is not entitled to foreclose on the property:
1) the note is “split” between Kearny and BOA; 2) Kearny does not explain
when and how it received the note; 3) discovery was stayed for ninety days on
July 8, 2019. (DE 29-1).
          1. Counts One and Two (FDCPA)
      Plaintiffs’ FDCPA claims are predicated on the assertion that Kearny
knew it was not entitled to enforce the note under the unsubstantiated theory
that Kearny was not the proper noteholder. Plaintiffs also insist that Durkin
and Murphy knew that this was the case and that they conceded that they and
Kearny had stolen other property from Plaintiffs.
      Instead, the record reveals that Kearny at all relevant times held title to
the note. Moreover, there is no evidence of Defendants’ wrongdoing (and also
no evidence of Defendants’ alleged concession of wrongdoing).
                1.   FDCPA
      To state a claim under the FDCPA, a plaintiff must allege that “(1) she is
a consumer, (2) the defendant is a debt collector, (3) the defendant’s challenged
practice involves an attempt to collect a ‘debt’ as the Act defines it, and (4) the
defendant has violated a provision of the FDCPA in attempting to collect the
debt.” Douglass v. Convergent Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014);
see also Piper v. Portnoff Law Assocs., Ltd., 396 F.3d 227, 232 (3d Cir. 2005);
Johns v. Northland Grp., Inc., 76 F. Supp. 3d 590, 597 (ED. Pa. 2014).
      The alleged violation of the FDCPA here consists of the use of a “false,
deceptive, or misleading representation or means in connection with the
collection of any debt.” 15 U.S.C.   §   1692e; see also id.   §   1692e(10).
      In misleading-representation cases, like this one, courts routinely apply
the “least sophisticated debtor” standard when “analyz[ing] the communication
giving rise to the FDCPA claim.” Kaymark v. Bank of Am., N.A., 783 F.3d 168,



                                            9
174 (3d Cir. 2015) (quoting Rosenau z’. Unzfund Corp., 539 F.3d 218, 221 (3d
Cir. 2008)). As the Third Circuit explained in Jensen v. Pressler & Pressler
        Although the least sophisticated debtor standard is “lower than the
        standard of a reasonable debtor,” it “preservies] a quotient of
        reasonableness and presum[es] a basic level of understanding and
        willingness to read with care.” Id. (quoting Wilson v. Quadramed
        Corp., 225 F.3d 350, 354—55 (3d Cir.2000)). In so doing, it “give[sj
        effect to the Act’s intent to ‘protect[] the gullible as well as the
        shrewd.”’ Campuzano-Burgos z’. Midland Credit Mgmt., Inc., 550
        P.3d 294, 298 (3d Cir.2008) (second alteration in original) (quoting
        Brown, 464 F.3d at 453).

        The standard is an objective one, meaning that the specific plaintiff
        need not prove that she was actually confused or misled, only that
        the objective least sophisticated debtor would be. See Pollard ii.
        Law Office of Mandy L. Spaulding, 766 F.Sd 98, 103 (1st Cir.2014)
        (“[T}he PDCPA does not require that a plaintiff actually be
        confused.”); Bentley a Great Lakes Collection Bureau, 6 F.3d 60, 62
        (2d Cir. 1993) (“We apply an objective test based on the
        understanding of the ‘least sophisticated consumer’ in determining
        whether a collection letter violates section 1692e.”). Thus, “the
        FDCPA enlists the efforts of sophisticated consumers   .   .as .



        ‘private attorneys general’ to aid their less sophisticated
        counterparts, who are unlikely themselves to bring suit under the
        Act, but who are assumed by the Act to benefit from the deterrent
        effect of civil actions brought by others.” Jacobson v. Healthcare
        Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).

791 F.3d 413, 418—19 (3d Cir. 2015).
        Section 1692e contains an additional materiality requirement, but it “is
simply a corollary of the well-established ‘least sophisticated debtor’ standard.”
Jensen v. Pressler & Pressler, 791 F.3d 413, 418 (3d Cir. 2015). “[A] statement
in a communication is material if it is capable of influencing the decision of the
least sophisticated debtor.” Id. at 420—21. That is not a high bar. “[T]he
materiality requirement, correctly applied, effectuates the purpose of the
FDCPA by precluding only claims based on hypertechnical misstatements
under   § 1 692e that would not affect the actions of even the least sophisticated
debtor.” Id. at 422.


                                         10
                  ii.         Enforcement of the Note and Mortgage
      Mortgages on real estate in New Jersey, including all of their stipulations
and covenants, are “assignable at law by writing, whether sealed or not, and
any such assignment shall pass and convey the estate of the assignor in the
mortgaged premises, and the assignee may sue thereon in his own name                 .    .   .




N.J. Stat. Ann.    §    46:9-9. Still, “[a]s a general proposition, a party seeking to
foreclose a mortgage must own or control the underlying debt.” Wells Fargo
Bank, N.A. u. Ford, 418 N.J. Super. 592, 597 (App. Div. 2011) (quoting Bank of
N.Y v. Raftogianis, 418 N.J. Super. 323, 327—28 (Oh. Div. 2010)). Ownership or
control of the underlying debt equates to the ability to enforce the underlying
note. New Jersey’s version of the Uniform Commercial Code (the “NJUCC”)
governs the transfer of negotiable instruments, including mortgages, and thus
determines whether the defendants can enforce the note. HSBC USA, N.A. v.
Dennis, No. A-5522-14T2, 2017 N.J. Super. Unpub. LEXIS 342, 2017 WL
541463 at *5 (App. Div. Feb. 9, 2017) (citing N.J.S.A. 12A:3-104).
      There are three categories of persons entitled to enforce negotiable
      instruments: (1) “the holder of the instrument,” (2) “a nonholder in
      possession of the instrument who has the rights of a holder,” or (3)
      “a person not in possession of the instrument who is entitled to
      enforce the instrument pursuant to [N.J.S.A. 12A:3-309 I or
      [N.J.S.A. 12A:3-4 18 j.” N.J.S.A. 12A:3-30 1. See fDeutsche Bank
      Natl. Trust Co. zc] Mitchell, supra, 422 N.J. Super, at 222—23. Under
      category one, the statute provides “that for a person other than the
      one to whom a negotiable instrument is made payable to become a
      ‘holder,’ there must be a ‘negotiation[.]”’ Mitchell, supra, 422 N.J.
      Super [214,] 223 (App. Div. 2011) (quoting Ford, supra, 418 N.J.
      Super, at 598.

Id.; N.J. Stat. Ann.          §   12A;3-301; see also In re Sia, No. 15-1366, 2015 U.S.
Dist. LEXIS 172126, 2015 WL 9462089 at *10 (D.N.J. Dec. 28, 2015); US.
Bank Nat’lAss’n  Paragon 150 Pierce St, LL.C., No. 09-5717, 2012 U.S. Dist.
                        ii.

LEXIS 197359, 2012 WL 12904679 at *5 (D.N.J. Oct. 19, 2012); Ford, 418 N.J.
Super, at 597—99; Raftogianis, 418 N.J. Super. at 33 1—32.
      Where, as here, the ownership of an instrument is transferred, the
      transferee’s attainment of the status of “holder” depends on the

                                                   11
      negotiation of the instrument to the transferee. In re Kemp, 440
      BR. 624, 630 (Bankr. D.N.J. 2010) (citing N.J.S.A. 12A:3-201(a)).
      The two elements required for negotiation are the transfer of
      possession of the instrument to the transferee, and its indorsement
      by the holder. Id. (citing N.J.S.A. 12A:3-201(b)).

In re Sia, 2015 U.S. Dist. LEXIS 172126 2015 WL 9462089 at *10.
      If a negotiable instrument is “indorsed in blank, [itj becomes payable to
bearer and may be negotiated by transfer of possession alone until specially
indorsed.” N.J. Stat, Ann.   § 12A:3-205 (b); see also Potoczny v. Aurora Loan
Sews., 636 F. App’x 115, 119 (3d Cir. 2015) (under analogous Pennsylvania
UCC, “[Defendant] was the holder of the indorsed-in-blank note, and thus was
entitled to enforce it in foreclosure proceedings even if there were defects in the
chain of assignment.”); HSBC USA, N.A. u. Dennis, 2017 N.J. Super. Unpub.
LEXIS 342, 2017 WL 541463 at *5 (App. Div. Feb. 9, 2017) (acknowledging
lower court’s finding that note was indorsed in blank and finding that
defendant became “the holder of the instrument” upon assignment of the
mortgage and transfer of possession of the original note); cf Wells Fargo Bank,
N.A. v. Vesprey, No. A-1863-14T4, 2016 N.J. Super. Unpub. LEXIS 2495, 2016
WL 6833199 at *2 & n.3 (App. Div. Nov. 21, 2016) (“jTJo have standing, a
foreclosing plaintiff either must have possession of the promissory note or an
assignment of the mortgage that predated the original complaint.” (citing
Mitchell, 422 N.J. Super. at 216) (also noting that note was indorsed in blank)).
      On these facts, then, Kearny is entitled to enforce the mortgage because
it possesses (and possessed) the original note. Kearny’s evidence, which
Plaintiffs do not dispute, shows that Plaintiffs defaulted on the note in July
2011 and refused to pay taxes or insurance premiums after that point.
Furthermore, Plaintiffs have not shown that Defendants committed an unfair
debt-collection practice that would justify Plaintiffs’ recalcitrance.
      Plaintiffs’ theory on the FDCPA front appears to be that since the note
and mortgage were incorrectly assigned in the past, Keamy is not now entitled
to foreclose on the property. These contentions are meriUess, however, and


                                          12
Kearny is entitled to foreclose on the property. Kearny’s undisputed evidence
demonstrates that, although the mortgage was mis-assigned three times during
its life (See Section I.C, supra.), those errors were cured. Through two
corrective assignments, the last recorded on July 19, 2013, Kearny was
properly vested with its possession. (See Section I.D, supra.) No foreclosure
proceeding was initiated by Kearny prior to that date. After that date, as the
noteholder, Kearny was entitled to initiate foreclosure proceedings—subject, of
course, to certain procedural safeguards intended to protect Plaintiffs’
interests. Among these safeguards is N.J. Stat. Ann.       §   2A:50-56(b), which
requires a mortgagor to notify the mortgagee in advance of the foreclosure
filing. Kearny did so twice.
      Plaintiffs claim that Kearny acted improperly when it attempted to
foreclose upon the property, but this claim is unsupported and has been
judicially rejected several times. N.J. Stat. Ann.   §   2A:50-56(b) requires the
foreclosing party to send an NOl prior to the foreclosure complaint. Kearny
issued two such NOIs—in January 2016 and July 2018. Those NOIs informed
Plaintiffs that they were indebted to Kearny pursuant to the note.
      Plaintiffs now mischaracterize the substance of Kearny’s notice. Plaintiffs
insist that it implies that Plaintiffs gave Kearny the note directly, as opposed to
Kearny’s having received it by assignment. Kearny properly notified Plaintiffs
that the note had been assigned to it and that it intended to enforce its rights
under the note.
      The evidence on that point is uncontroverted. Moreover, this Court and
the New Jersey Superior Court have both found that Kearny followed the
procedural requirements that exist to protect homeowners. Plaintiffs’ continued
disagreement with these earlier court decisions does not now create an issue of
material fact. The claim is DISMISSED.




                                         13
         2. Count Three (Robbery, Conversion, and Unjust
            Enrichment)
                i.   Conversion
      Conversion under New Jersey law is essentially “the wrongful exercise of
dominion and control over the property of another in a manner inconsistent
with the other person’s rights in that property.” Peloro v. United States, 488
F.3d 163, 173—74 (3d Cir. 2007) (quoting McAdam v. Dean Witter Reynolds,
Inc., 896 F.2d 750, 771 (3d Cir. 1990)). It breaks down to three essential
elements: (1) wrongful exercise of dominion or control over the property of
another; (2) the taking of property without authorization; and (3) that the
taking was to the exclusion of the owner’s rights to that property. JuHsta ii.
Amerinox Processing, Inc., 492 3.1?. 707, 753 (D.N.J. 2013) (citing 78th Infantry
Div., World War II Living History Ass’n v. Oprendek, No. 11-165, 2011 U.S. Dist.
LEXIS 140014 at *1516 (D.N.J. Aug. 4, 2011)). Conversion is an intentional
tort” in that “the defendant must have intended to exercise a dominion or
control over the goods which is in fact inconsistent with plaintiffs’ rights. The
intent requirement, however, is lower than that for fraud; the defendant need
not “knowingly or intentionally act wrongfully for a conversion to occur.” ChL
Title Ins. tc Ellis, 409 N.J. Super. 444, 454 (App. Div. 2009) (quoting Laplace v.
Briere, 404 N.J. Super. 585, 595, certzf denied, 200 N.J. 506 (2009). The
defendant need not intend to harm the proper owner of the property or even
know that the property belonged to that other person. Id. at 456.
      The tort of conversion has evolved to apply to money and other financial
instruments, so long as the plaintiff possessed an actual interest in the
property and it is capable of being misused in a way that would deprive the
plaintiff of its benefit. Bondi v. Citigroup, Inc., 423 N.J. Super. 377, 432 (App.
Div. 2011); see also Chi. Title Ins., 409 N.J. Super. at 456 (discussing
conversion in the context of money fraudulently obtained in connection with
mortgages). It is essential that any money said to be converted have belonged
to the injured party; an action for conversion will not lie for a mere debt. Bondi,
423 N.J. Super. at 432 (quoting Advanced Enter. Recycling, Inc. v. Bercaw, 376

                                         14
N.J. Super. 153, 161 (App. Div. 2005)). Where there is no present obligation to
return the money, but only a debtor-creditor relationship, a claim of conversion
will not lie. Id. Additionally, the converted funds must be identifiable, and the
injured party must establish that the tortfeasor exercised dominion over the
money and repudiated the superior rights of the owner. Id.
       Plaintiffs have not shown a genuine issue of material fact as it relates to
their conversion claim. Plaintiffs have not produced any evidence that Keamy
exercised improper dominion or control over their property. In fact, it is not
clear what property they allege that Kearny converted—i.e., the house on Forest
Avenue, the note and mortgage pertaining to it, or some sum of money.
      To the extent that the claim concerns the house, it is baseless because
Kearny has not taken or exercised control over the property. In fact, Plaintiffs
continue to live in house, almost nine years after having defaulted. Insofar as
Plaintiffs’ conversion claim concerns the note and mortgage, that claim is also
without merit because Plaintiffs have no property rights to the note and
mortgage.8 Those rights belong to the owner of the note and mortgage, and
Kearny has produced sufficient chain-of-title evidence to prove that it is that
owner. Finally, there is no evidence that Kearny possesses any identifiable
funds belonging to the Plaintiffs.
      Accordingly, there is no issue of fact as to Plaintiffs’ conversion claim,
and summary judgment is granted to defendants.
                ii.   Unjust Enrichment
       Under New Jersey law, to state a claim for unjust enrichment, “a plaintiff
must allege that (1) at plaintiffs expense (2) defendant received a benefit (3)
under circumstances that would make it unjust for defendant to retain the
benefit without paying for it.” Snyder, 792 F. Supp. 2d at 723—24. Defendants
argue that summary judgment is now appropriate “because Plaintiffs have an
adequate remedy at law under both contractual (warranty) and statutory


8      Obviously, the note and mortgage confer rights on the Plaintiffs, but Plaintiffs
do not have a possessory interest in the note or mortgage itself.

                                           15
(consumer protection) theories.” Id. (citing Copart, Inc. v. Sparta Consulting,
Inc., 339 F. Supp. 3d 959, 983—84 (E.D. Cal. 2018); Falk v. General Motors
Corp., 496 F. Supp. 2d 1088, 1099 (N.D. Cal. 2007); Aim            v. Am. Honda Motor
Co., No. 08-4825, 2010 WL 1372308 at *16 (D.N.J. Mar. 31, 2010); Nossen r.’.
Ploy, 750 F. Sup. 740, 744 (E.D. Va. 1990). “New Jersey law appears to
preclude recovery.     .   .   where, as here, there is a legally subsisting express
agreement, no rescission is sought and no contention that the express contract
is void or did not exist.” Van Onnan v. Am. Ins. Co., 680 F.2d 301, 311 (3d Cir.
1982) (emphasis added) (citing C. B. Snyder Realty Co. v. Nat’l Newark & Essex
Banking Co., 14 N.J. 146, 162—63 (1953); Moser v. Mimer Hotels, Inc., 6 N.J.
278, 280—81 (1951)).
        Plaintiffs have failed to show that Defendants unjustly benefitted at their
expense. Curiously, they do not allege that they were not credited for the
mortgage payments they did make (a claim, which if alleged, would be proven
false by Defendants’ evidence). Instead, Plaintiffs have remained in possession
of the property, while Defendants, to protect their position, have paid the tax
and insurance expenses. Defendants have produced ample evidence of this.
Plaintiffs, on the other hand, have not supported their contrary claim. That
claim now fails because there is no question that Defendants were not unjustly
enriched.
                iii.       Robbery
        Finally, under N.J. Stat. Ann.       § 2C: 15-1, a person is guilty of robbery
if—during the course of committing a theft—he or she inflicts bodily injury,
uses force upon another, commits a first- or second-degree crime, or threatens
another person with the purpose of putting him or in fear of immediate bodily
harm.
        Robbery is a criminal act; there is no private cause of action for robbery.
Moreover, there are no facts that demonstrate that Kearny or its agents
inflicted bodily injury, used force, committed a criminal act, or threatened any
other person.



                                                16
      Plaintiffs have not shown a genuine issue of material fact in connection
with their claims of conversion, unjust enrichment, and robbery. Accordingly
Count Three is DISMISSED.
          3. Count Four (Declaratory Judgment Act)
      Count Four is brought under the Declaratory Judgment Act. That Act
provides that, in “a case of actual controversy within its jurisdiction,” a federal
court may issue declaratory relief regarding the rights or legal relations of the
parties. 28 U.S.C.   § 2201. The statute only “enlarge[s] the range of remedies
available in the federal courts [and does] not extend their jurisdiction.” Skelly
Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950). The Third Circuit
has held unequivocally that the Declaratory Judgment Act does not provide a
standalone basis for federal subject-matter jurisdiction. Allen v. DeBello, 861
F.3d 433, 444 n.57 (3d Cir. 2017) (“The Declaratory Judgment Act does not.
provide an independent basis for subject-matter jurisdiction; it merely defines
a remedy.”) (collecting cases). To state it differently, the Declaratory Judgment
Act is not itself an independent cause of action sufficient to invoke the court’s
federal-question jurisdiction; the availability of relief under the statute
“presupposes the existence of ajudicially remediable right.” Schilling u. Rogers,
363 U.S. 666, 677 (1960).
      Plaintiffs have not successfully invoked this Court’s jurisdiction, because
their they have not produced evidence to create a genuine issue of material fact
on their federal claims. See discussion of Counts One and Two, pp. 9—14,
supra.9 Count Three contains state-law claims over which this Court—absent a
basis for supplemental jurisdiction—has no adjudicatory authority. Because
the declaratory judgment statute, 28 U.S.C.      § 2201, is a procedural mechanism
only and not an independent source of jurisdiction, Skelly Oil, 339 U.S. at 671—
72 (1950), Count Four is DISMISSED.

        Plaintiffs have also not alleged diversity jurisdiction. It appears that both
Plaintiffs and Kearny are citizens of NewJersey (Compl. ¶ 4-6, 9), and that complete
diversity is therefore lacking. See 28 U.S.C. § 1332(a); Strawbridge R Cuthss, 7 U.s. (3
Cranch) 267 (1806).

                                           17
III.   CONCLUSION
       For the reasons set forth above, the motion for summary judgment (DE
24) is GRANTED. A separate order will issue.
Dated: January 30, 2020




                                               /AfO
                                           Han. Kevin McNulty
                                           United States District Judge




                                      18
